Title: Notes on William Short’s Mission to Russia, 29 August 1808
From: Jefferson, Thomas
To: 


                  
                     
                        29 Aug. 1808
                     
                  
                  the general purposes of the mission
                  the friendship, not to say partiality of the Emperor towds the US. expressed in his letters
                  manifestation thro’ official channels, that such a mission wd be agreeable to him.
                  the occasion presented by his notificn to us of his having entered into the war with Engld.
                  the liberal principles & policey entertd by him as to the rights of the sea.
                  the influence which the high station of Russia & her peculiar bearing on the predominant powers of Europe, must have on questions of general interest
                  it being impossible to known what the future conduct of the Belligerents may be towards neutrals, or to foresee that particular policy, in relation to this continent, may find it’s way into a general pacification. it is important to have, in a party so powerful and influential as Russia, a good will & wakeful attention to the just rights & interests of the US. as those may be involved in the course of events. to secure this advantage is primary object of mission.
               